Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3, 6-16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/24/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Joshua  Jones on 5/14/2021.

The application has been amended as follows: 

3. 	(Currently Amended) The system as recited in claim 1, wherein the heat shield includes openings therethrough for connection of the injection nozzles to the outlet openings.  

17. 	(Currently Amended) A method of additively manufacturing a fuel injector system comprising: 
additively manufacturing an outer support defining a fuel manifold; 
additively manufacturing an inner support;
additively manufacturing a feed arm extending radially between the inner support and the outer support; 
providing a plurality of outlet openings extending in an axial direction from the feed arm for feeding respective injection nozzles, wherein the feed arm defines a plurality of fuel passages therethrough in fluid communication with the fuel manifold and outlet openings to supply fuel from the fuel manifold to the outlet openings; and 
additively manufacturing a heat shield extending from the outer support to the inner support and extending about the outer support and the feed arm to provide heat shielding to the fuel manifold and the fuel passages, wherein an insulative gap is defined between the heat shield and both of the outer support and the feed arm, wherein the heat shield is solely supported by flexure structures that connect the heat shield to the inner and outer supports, wherein each flexure structure defines a plurality of holes through the heat shield into the insulative gap,
wherein [[the]] additively manufacturing the fuel injector system includes building in an axial build direction beginning from downstream portions of the inner and outer supports. 

18. 	(Currently Amended) The method as recited in claim 17, wherein additively manufacturing the fuel injector system includes forming the feed arm and a portion of the heat shield adjacent the feed arm by additively growing the feed arm and heat shield in the axial build direction, wherein the feed arm and the portion of the heat shield adjacent to the feed arm are self-supporting as they are grown and are grown to define a chevron shaped angle relative to the axial build direction.  

19. 	(Currently Amended) The method as recited in claim 17, wherein additively manufacturing the fuel injector system includes forming chevron shaped weight reduction voids within the feed arm.  

20. 	(Currently Amended) The method as recited in claim 17, wherein additively manufacturing the fuel injector system includes forming the fuel manifold with chevron shaped fuel manifold passages in the outer support.  


Reasons for Allowance
Claims 1, 3, 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Joshi (US 5511375 as referenced in the Preinterview first OA dated 2/16/2021).
Regarding claims 1, 10, 17, the prior art of record does not disclose, teach, or suggest, in combination with the other limitations of the respective claim, a fuel injection system with an outer support having a fuel manifold, an inner support, a plurality of feed arms with fuel nozzles, a heat shield, and flexure structures, wherein each flexure structure defines a plurality of holes through the heat shield into an insulative gap.  Joshi teaches a fuel injection system with flexure structures, but each flexure structure of Joshi, in particular the bottom flexure structure of Annotated Figure 2 of Joshi as referenced in the Preinterview first OA dated 2/16/2021, does not have a plurality of holes.
Regarding claims 3, 6-9, 11-16, 18-20, the claims are allowed at least by virtue of their respective dependency upon an allowable base claime. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN KANG/Examiner, Art Unit 3741